DETAILED ACTION

This office action is in response to the amendment dated 11/16/2020. As directed by the amendment, claims131, 158, and 166 have been amended, claims 132, 135, 136, 141, 147-149, 154, 157, and 163 have been cancelled and claims 167 has been newly added.  Thus, claims 131, 133, 134, 137, 138, 140, 142-146, 150-153, 155, 156, 158-162, and 164-167 are presently pending in this application.                                                                                                                              
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 131, 133, 134, 137, 140, 143-144, 150-153, 155, 156, 158-160, and 162 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (2007/0125385) in view of Siew (2015/0328423), Formica et al (WO2012/040792A1), Valcic et al (2008/0230069), Eves et al (WO2011/060479A1) and Leksutin et al (2006/0174892).
Regarding claim 131, Ho in the twelfth embodiment shown in figs 32-34 discloses a patient interface to provide breathable gas to a patient, comprising: a cushion assembly (1004) (seal member), comprising: a nasal plenum chamber (as shown in fig 33, nasal interface portion (1012) forms an interior chamber) and a nasal cushion (1012) (nasal interface portion) together at least partially forming a nasal gas chamber, the nasal cushion being configured to seal against an inferior periphery of the patient’s nose in use (para [0098]); an oral plenum chamber (as shown in fig 33, oral interface portion (1010) forms an interior chamber) and an oral cushion (1010) (oral cushion portion), the oral cushion (1010) being configured contact and seal around a patient’s mouth in use (para [0098]); a connection region (side wall of opening (1016) shown in fig 33 connect the oral cushion portion (1010) and nasal cushion portion (1012)) connecting the nasal plenum chamber and the nasal cushion (1012) to the oral plenum 
Ho does not disclose the nasal cushion having a pair of naris ports, each of the naris ports being configured to direct breathable gas into the patient’s nares in use, and the nasal cushion having a nasal sling located between the naris portions, the nasal sling being configured to be positioned adjacent to the patient’s columella during use, and the nasal sling being configured to prevent the patient’s nose from entering the nasal gas chamber during use.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the nasal cushion of Ho with a nasal cushion of Siew having a supple upper wall, lower wall, and side wall portions of the center of the wearer side of the seal have a shape pre-formed to receive and sealingly contact the tip, lower sides, and underside of the nose of the wearer and including a pair of naris ports, each of the naris ports being configured to direct breathable gas into the patient’s nares in use, and the nasal cushion having a nasal sling located between the naris portions, the nasal sling being configured to be positioned adjacent to the patient’s columella during use, and the nasal sling being configured to prevent the patient’s nose from entering the nasal gas chamber during use as taught by as it would be a simple substitution of one known nasal interface for 
The now-modified Ho’s device does not disclose the positioning and stabilizing structure comprising a rear portion, a pair of upper side straps extending from the rear portion, each of the upper side straps configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use, a pair of lower side straps extending from the rear portion, each of the lower side straps being configured to extend below the patient’s ear on a corresponding lateral side of the patient’s head in use; and a pair of clips attached to a corresponding of the lower side straps, and a pair of lower attachment features fixed to the frame, and each of the clip.  
However, Formica in figs 5-1 to 7 disclose a patient interface to provide breathable gas to a patient comprising a nasal cushion (22) and an oral cushion (42) (para [0237]), and a positioning and stabilizing structure (60) (headgear) comprising a rear portion (65) (rear headgear portion) (para [0298]), a pair of upper side straps (61) (side strap headgear strap) extending from the rear portion (65), each of the upper side straps (61) configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use (see figs 5-1 and 6, showing the upper side strap (61) extending above a patient’s ear and below a patient’s eye in use), a pair of lower side straps (63) (lower side straps) extending from the rear portion (65) (para [0298]), each of the lower side straps (63) being configured to extend below the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the positioning and stabilizing structure of modified Ho to by providing a rear portion, a pair of upper side straps extending from the rear portion, each of the upper side straps configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use, a pair of lower side straps extending from the rear portion, each of the lower side straps being configured to extend below the patient’s ear on a corresponding lateral side of the patient’s head in use; and a pair of clips attached to a corresponding of the lower side straps, and a pair of lower attachment features fixed to the frame, and each of the clip as taught by Formica in order to direct tension forces to provide a vector force normal to the patient’s face and hence sealing the mouth portion on the patient’s face (Formica, para [0310]).  
The now-modified Ho’s device does not disclose the pair of clips are removably attached to a corresponding one of the lower side straps.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the clips of modified Ho by configuring the clips to be removably attached to a corresponding one of the lower side straps using a pull cord and male and female connectors as taught by Valcic in order to allow the mask to be removed quickly and easily in the case of an emergency or discomfort such as claustrophobia (Valcic, para [0062]).
The now-modified Ho’s device does not disclose a frame releasably attached to the faceplate, the pair of lower attachment features fixed to the frame, and wherein each of the pair of lower attachment features comprising a thermoplastic elastomer. 
However, Eves teaches in fig 1-2 teaches a patient interface including a cushion (42), a faceplate (40) (sealing arrangement) fixed to the oral cushion (42) (para [0236]), a frame (20) releasably attachable to the faceplate (40) (para [0173]), wherein the pair of lower attachment features (36) (lower headgear connectors) are fixed to the frame (20) (para [0175]); and wherein the lower attachment features comprises a thermoplastic elastomer (TPE), such as hytrel (para [0175]).

The now-modified Ho’s device does not disclose each of the pair of lower attachment features has a first magnet embedded therein, and each of the clips comprises a second magnet to attach each of the pair of clips to a corresponding one of the pair of lower attachment features.
However, Lektusin in fig 11 teaches a patient interface including a frame containing a receiving piece (63) including an attachment feature wherein the lower attachment feature has a magnet (76) embedded therein (para [0033]), and each of the clips (62) (end piece) comprises a second magnet (75) to attach each of the pair of clips (62) to a corresponding one of the pair of lower attachment features (63) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the lower attachment feature of modified Ho by forming the lower attachment feature with a magnet there, and each of the clips includes a second magnet to attach each of the pair of clips to a corresponding one of the pair of lower attachment features as taught by Lektusin in order to provide a means of connecting a head gear to a mask such that they are easily and smoothly 
Regarding claim 133, the modified Ho’s reference discloses the frame (20 of Eves) comprises a material more rigid than thermoplastic elastomer (lower headgear connectors (36 of Eves) may be made of thermoplastic elastomers, which is a more flexible material than that of the frame (20 of Eves)) (Eves, para [0175]).
Regarding claim 134, the modified Ho’s reference discloses the pair of lower attachment features (36 of Eves) are molded onto the frame (20 of Eves) (Eves, para [0176]).
Regarding claim 137, the modified Ho’s reference discloses each of the pair of clips (62 of Leksutin) comprises a notch (extension (65) of clip is thinner than first side (60) and therefore a notch is formed in the upper surface) and each of the pair of lower attachment features (63 of Leksutin) comprises a protrusion (70 of Leksutin) (lip), and wherein the protrusion (70 of Leksutin) engages with the notch (65 of Leksutin) when each of the pair of clips (62 of Leksutin) are engaged with a corresponding one of the pair of lower attachment features (63 of Leksutin) (Leksutin, fig 12, para [0034]).
Regarding claim 140, Ho discloses a coupling (118) and as shown in fig 4 is configured as a rotatable elbow (rotatably attached) (para [0072]) configured to pneumatically connect an air circuit (116) (conduit) to provide breathable gas to the patient interface (para [0056]).
Regarding claim 143, modified Ho discloses a rotatable elbow.  
Modified Ho does not disclose the rotatable elbow further comprises an anti-asphyxiation valve.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing an anti-asphyxiation valve as taught by Formica in order to provide for venting gases and prevent asphyxiation (para [0393]).
Regarding claim 144, Ho discloses the rotatable elbow (118) further comprises a vent (168) (exhalation/entrainment valve portion) constructed and arranged to allow for the washout of exhaled carbon dioxide, the vent comprising a plurality of holes (as shown in fig 1, exhalation/entrainment valve portion contains a plurality of holes) (para [0072]).
Regarding claim 150, the modified Ho’s reference discloses the nasal cushion increases in stiffness outward from the pair of naris ports, as fig 68 of Siew discloses the outside wall portion of the wings (710 of Siew) are thicker than the inside wall containing the naris ports (para [0168]).  
Regarding claim 151, the modified Ho’s reference discloses disclose the nasal cushion has a varied stiffness around the pair of naris ports at predetermined positions (the sealing portion (720 of Siew) is relatively thin but may be thicker in certain areas (721 of Siew) to provide structure (e.g., greater stiffness)) (Siew, para [0166]).  Therefore the rejection is maintained. 

Regarding claim 153, the modified Ho’s reference discloses the nasal cushion comprises a recessed portion configured to contact the tip of the nose of the patient during use (the seal (700 of Siew) may include the tip of the nose being contacted or partially or completely covered by the inflating portion to provide a better seal) (Siew, para [0170]).  
Regarding claim 155, the modified Ho’s reference discloses the nasal cushion is stiffer at a portion that is configured not to contact the nose of the patient during use (outside wall) than at a portion of the nasal cushion that is configured to contact the nose of the patient during use (inner wall) (Siew, para [0168]).  
Regarding claim 156, modified Ho discloses a nasal cushion.
Modified Ho does not disclose the connection region is concave to conform to the patient’s lip superior during use.
However, Siew in figs 5-9 teaches a patient interface including a nasal cushion (nasal seal) including a concave center part and sealingly contacting the tip, lower sides and base nose and a user’s upper lip (para [0073]), wherein a lower portion (42 of Siew) (lower wall portion) of the nasal cushion is concave (has an proximate U-shape when considered in horizontal cross-section) to seal against the upper lip of the patient (para [0073]).

Regarding claim 158, Ho discloses the cushion assembly comprising the nasal plenum chamber (chamber formed by nasal cushion (1012)), the nasal cushion (1012), the oral plenum chamber (interior chamber formed by oral cushion (1010)), the oral cushion (1010),  the connection region (side wall of opening (1016)), and the decoupling structure (1020) are molded in one piece (as shown in figs 32-34 the seal assembly (1004) is formed from one piece of material), and can be formed of silicone (para [0064]).
 Regarding claim 159, Ho discloses the faceplate (1002) made of a rigid material (para [0097]), and therefore the faceplate is more rigid than a relatively flexible material like silicone
Regarding claim 160, Ho discloses the faceplate (1002) is constructed from a relatively rigid material (para [0097]), and the modified Ho’s reference discloses the frame (20 of Eves) and the faceplate (40 of Eves) configured to be connected with a snap-fit that produces and audible clicking noise when the frame (20 of Eves) is attached to the faceplate (40 of Eves) (frame (20 of Eves) includes openings (27 of 
Regarding claim 162, the modified Ho’s reference disclose the nasal cushion is configured not to enter the patient’s nares in use (Siew, para [0025]).
Claim 138 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Rummery et al (WO2012/024740A1).
Regarding claim 138, modified Ho discloses a pair of lower attachment features. 
Modified Ho does not disclose each of the pair of lower attachment features comprises a flex point, each of the pair of lower attachment features structured to flex at said flex point.
However, Rummery in fig 29 teaches a respiratory interface including a frame (432) a pair of lower attachment features (headgear clip receptacles) each of the pair of attachment features including a flex point (439) (living hinge), each of the pair of lower attachment features structured to flex at said flex point (439) (para [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of lower attachment features of modified Ho by providing a flex point comprising a living hinge, each of the pair of lower attachment features structured to flex at said living hinge as taught by Rummery in order to allow the lower attachment features to allow the lower attachment to flex as required to fit a user’s face (Rummery, para [0113]).
Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al, Leksutin et al, and Rummery as applied to claim 138 above, and further in view of Ho et al (2005/0072428) (“Ho ‘428”)
Regarding claim 139, modified Ho discloses a flex point comprising a living hinge.
Modified Ho does not disclose a region of reduced thickness at the flex point.
However, Ho ’428 in fig 7 teaches a patient interface including a forehead support arm (114) and a chin support arm (118) and including a flex point comprising a living hinge (124’) between a frame (120) (collar) and the support arms (114, 118) (para [0064]), and wherein the living hinge (124’) (includes a notched portion of reduced thickness to allow the support arms (114, 118) to flex (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flex point living hinge of modified Ho by providing the living hinge with a region of reduced thickness at the flex point, as the use of a living hinge using a region of reduced thickness at the flex point to allow a support arm of a patient interface to flex is known in the art, and it appears that the living hinge mechanism of modified Ho would perform equally well to flex as required using a region of reduced thickness at the flex point.
 Claim 142 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 144 above, and further in view of Smart et al (2009/0188505).
Regarding claim 142, modified Ho discloses a rotatable elbow.  
Modified Ho does not disclose the rotatable elbow further comprises a swivel configured to connect to the air circuit.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a swivel configured to connect to the air circuit as taught by Smart, in order to provide the benefit of allowing the elbow to rotate with respect to the air circuit Smart, para [0017]).
Claims 145 and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 144 above, and further in view of Ging et al (2005/0155604).
Regarding claim 145, modified Ho discloses a rotatable elbow.
Modified Ho does not disclose the rotatable elbow further comprises a baffle configured to separate the breathable gas from the washout of exhaled carbon dioxide.
However, Ging in figs 18-19 teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow further includes a baffle (161) configured to separate the breathable gas from the washout of exhaled carbon dioxide (para [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a baffle configured to separate the breathable gas from the washout of 
Regarding claim 146, modified Ho discloses a rotatable elbow.
Modified Ho does not disclose the rotatable elbow further comprises a quick release mechanism configured to allow the patient to easily attach and detach the rotatable elbow with a snap-fit connection that results in an audible click.
However, Ging in figs16a-b teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow further includes quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection (snap-action connection) that results in an audible click (para [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elbow of modified Ho by providing a quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection that results in an audible click as taught by Ging in order to allow the elbow assembly to be easily manipulated to quickly and readily detach the elbow joint from the patient interface (Ging, para [0025]).
Claim 161 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claims 131 above, and further in view of Ho et al (2006/0096598) (“Ho ‘598”).
Regarding claim 161, modified Ho discloses a nasal cushion with corresponding lateral sides.

However, Ho ‘598, in fig 19 teaches a patient interface including a nasal cushion (130) (seal) including a pair of lateral sides (129) (sidewalls), and including a pair of thickened nasal cushion sections (148) (areas of increased thickness) that extend internally from the nasal cushion into the nasal gas chamber (as shown in fig 18, thickened nasal cushion sections extend within nasal gas chamber (140) (cavity))  to support the nasal cushion (130) during sealing engagement with the patient’s face, each of the thickened nasal cushion sections (148) being positioned on a corresponding lateral side of the nasal cushion (129) (para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion as taught by Ho ‘598 in order to endure that the cushion does not collapse when is applied by a user (Ho ‘598, para [0089]).
Claim 164 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 152 above, and further in view of Barlow et al (2012/0067349) (“Barlow ‘349”).
Regarding claim 164, modified Ho discloses a nasal cushion with a pair of protruding ends.
Modified Ho does not disclose a pair of nasal undercushion sections, each of the nasal undercushion sections configured to support a corresponding one of the protruding ends against the patient’s face.
However, Barlow ‘349 in fig 9-2 teachs a patient interface including a nasal cushion including a sealing portion (210) having left and right protruding ends on left and right sides of the sealing portion (210), respectively, and including a pair of undercushion sections (275) (stiffening ribs thicker than sealing portion) (as shown in fig 9-2, a first stiffening rib is provided on the left side of the sealing portion (210) and a second stiffening rib is provided on the right side of the sealing portion (210)) configured to support a corresponding one of the protruding ends against the patient’s face (adds support and reduce flexing) (para [0260]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of nasal undercushion sections, each of the nasal undercushion sections configured to support a corresponding one of the protruding ends against the patient’s face as taught by Barlow ‘349 in order to add support and reduce flexing regions most susceptible to leak or deformation (Barlow ‘349, para [0260]).
Claim 165 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Barlow (WO2012/040791A1) (“Barlow ‘791”).
Regarding claim 165, modified Ho discloses a vent (168) (exhalation/entrainment valve portion) constructed and arranged to allow for the washout exhaled gas during use, the vent comprising a plurality of holes (as shown in fig 1, exhalation/entrainment valve portion contains a plurality of holes) (para [0072]).
Modified Ho does not disclose the vent being positioned on the faceplate.
However, Barlow ‘791 teaches a respiratory interface including an oral cushion (24), a nasal cushion (23) and a faceplate (21), wherein the faceplate (21) includes a vent (25) constructed and arranged to allow for the washout exhaled gas during use (para [0067]), the vent (25) comprising a plurality of holes (para [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the respiratory interface of modified Ho by positioning the vent on the faceplate as taught by Barlow ‘791 so that the vent is proximate to the mouth and nares of the patient to improve carbon dioxide washout (Barlow ‘791, para [0067]).
Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Burz (2009/0032024)
Regarding claim 167, modified Ho discloses a cushion assembly (1004), with a faceplate (1002) disposed on an anterior portion of the cushion assembly (Ho, para [0097]).  

However, Burz teaches a respiratory system, and in fig 12 discloses a connection between components of the respiratory system may be provided with an elastomer portions (90H) to aid sealing, dampening, and the reduction of rattle and/or the tactility and acoustics of connecting parts (para [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cushion assembly of modified Ho by providing a faceplate buffer extending in an anterior direction relative to the patient in use to dampen the connection between the faceplate and the frame as taught by Burz in order to aid sealing, dampening, and the reduction of rattle and/or the tactility and acoustics of connecting parts (Burz, para [0139]).
Claim 166 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Rummery et al (WO2012/024740A1); Ho ‘428 (20055/072528); Smart (2009/0188505), Ging et al (2005/0155604), and (2006/0096598) (“Ho ‘598”).
Regarding claim 166, the modified Ho’s references disclose a coupling (118 of Ho) and as shown in fig 4 is configured as a rotatable elbow (rotatably attached) (Ho, para [0072]) configured to pneumatically connect an air circuit (116 of Ho) (conduit) to provide breathable gas to the patient interface (Ho, para [0056]); wherein the pair of lower attachment features (36 of Eves) are molded onto the frame (20 of Eves) (Eves, 
Modified Ho does not disclose each of the pair of lower attachment features comprises a flex point, each of the pair of lower attachment features structured to flex at said flex point.
However, Rummery in fig 29 teaches a respiratory interface including a frame (432) a pair of lower attachment features (headgear clip receptacles) each of the pair of attachment features including a flex point (439) (living hinge), each of the pair of lower attachment features structured to flex at said flex point (439) (para [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of lower attachment features of modified Ho by providing a flex point comprising a living hinge, each of the pair of lower attachment features structured to flex at said living hinge as taught by Rummery in order to allow the lower attachment features to allow the lower attachment to flex as required to fit a user’s face (Rummery, para [0113]).
The now-modified Ho’s device does not disclose a region of reduced thickness at the flex point.
However, Ho ’428 in fig 7 teaches a patient interface including a forehead support arm (114) and a chin support arm (118) and including a flex point comprising a living hinge (124’) between a frame (120) (collar) and the support arms (114, 118) (para [0064]), and wherein the living hinge (124’) (includes a notched portion of reduced thickness to allow the support arms (114, 118) to flex (para [0065]).

The now-modified Ho’s device does not disclose a swivel configured to connect to the air circuit.
However, Smart in figs 1-2 disclose a patient interface to provide breathable gas to a patient comprising a patient interface (10) (mask frame) (para [0058]) and a rotatable elbow (26) (elbow part) (para [0059]), wherein the rotatable elbow (26) further comprises a swivel (29) (swivel tube) configured to connect to the air circuit (flexible gas conduit, not shown) (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a swivel configured to connect to the air circuit as taught by Smart, in order to provide the benefit of allowing the elbow to rotate with respect to the air circuit Smart, para [0017]).
 The now-modified Ho’s device does not disclose the rotatable elbow further comprises an anti-asphyxiation valve.
 However, Formica in figs 1-4 disclose a patient interface to provide breathable gas to a patient comprising a nasal cushion (22) an oral cushion (42) (para [0237]), and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing an anti-asphyxiation valve as taught by Formica in order to provide for venting gases (para [0393]).
The now-modified Ho’s device does not disclose the rotatable elbow is configured to be attached and detached with a snap-fit connection that results in an audible click.
However, Ging in figs16a-b teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow (160) further includes quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection (snap-action connection) that results in an audible click (para [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection that results in an audible click as taught by Ging in order to allow the elbow assembly to be easily manipulated to quickly and readily detach the elbow joint from the patient interface (Ging, para [0025]).
The now-modified Ho’s device does not disclose a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas 
However, Ho ‘598, in fig 19 teaches a patient interface including a nasal cushion (130) (seal) including a pair of lateral sides (129) (sidewalls), and including a pair of thickened nasal cushion sections (148) (areas of increased thickness) that extend internally from the nasal cushion into the nasal gas chamber (as shown in fig 18, thickened nasal cushion sections extend within nasal gas chamber (140) (cavity))  to support the nasal cushion (130) during sealing engagement with the patient’s face, each of the thickened nasal cushion sections (148) being positioned on a corresponding lateral side of the nasal cushion (129) (para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion as taught by Ho ‘598 in order to endure that the cushion does not collapse when is applied by a user (Ho ‘598, para [0089]).

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.

Applicant argues on page 15, sixth full paragraphs-page 15, first full paragraph of Applicant’s remarks, that the lower attachment features of Eves is incompatible with the headgear, as Eves’s disclosure includes a forehead support.  However, the proposed modification of the device of modified Ho with the teaching of Eves is to provide a frame releasably attached to the faceplate, with the pair of lower attachment features fixed to the frame as taught by Eves so that a common frame with the attachment features can be used with a series of masks of different sizes (Eves, para [0020]).  Therefore, because proposed modification does not involve modifying the headgear arrangement, but by providing the lower attachment features on a frame attachable to the faceplate, the modified Ho’s headgear arrangement, as shown in figs 5-1 to 7, would not include a forehead and would pass below a patient’s eyes during use.  Therefore, the rejection is maintained.
Regarding Applicant’s arguments on page 15, second full paragraph-page 17, third full paragraph, as discussed above, because the limitations of independent claim 131 are rejected by modified Ho, the rejection of the dependent claims is maintained for being dependent on a rejected claim base.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                    
/COLIN W STUART/Primary Examiner, Art Unit 3785